DETAILED ACTION
	This office action is in response to the filing of the present application on 10/29/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the protective layer" in the first line.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, regarding claim 10, the feature of “the protective layer adjusts an angle of the side surface of the bank” is not clear.  Paragraph 0065 of the specification of the present application appears to imply that since protective layer 360 is used to form the taper angle (possibly the protective layer 360 serves as a hardmask during etching), it somehow adjusts the angle.  It is not clear how the protective layer 360 adjusts the angle of the side surface of the bank.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 3, 7 - 11, and 14 - 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al. (US 2017/0133357).
	Regarding claim 1, Kuo et al. teaches a display device, comprising (Figure 3): a light-emitting diode (LED) 130 disposed in each of a plurality of pixels; a bank 140a1 configured to prevent light emitted from the light-emitting diode from being transmitted to adjacent pixels of the plurality of pixels (see Paragraph 0039 regarding black photoresist); and an optical structure 150 disposed on a side surface of the bank to improve luminous efficiency (see Paragraph 0043).
	Regarding claim 2, Kuo et al. teaches that the optical structure 150 is an optical layer that covers the side surface of the bank 140a1 to reflect light emitted from the light-emitting diode toward an image display side of the display device.
	Regarding claim 3, Kuo et al. teaches that the optical layer 150 has a reflectance of 90% or higher (Paragraph 0043 teaches at least silver, which meets this claim).
Regarding claim 7, Kuo et al. teaches that the bank comprises a black material that absorbs light (Paragraph 0039).
	Regarding claim 8, Kuo et al. teaches that the side surface of the bank is inclined with respect to a horizontal plane by an angle of 80 to 90 degrees (see Paragraph 0036, where 30 to almost 90 degrees would overlap the claimed range).
	Regarding claim 9, Kuo et al. teaches a protective layer 144a1 on the bank 142a1, wherein at least a part of the protective layer 144a1 is between the optical structure 150 and the bank 142a1 (part of protective layer 144a1 is between a portion of optical structure 150 and the bank 142a1).
	Regarding claim 10, Kuo et al. teaches that the protective layer 144a1 adjusts an angle of the side surface of the bank 142a1 (see Figures 1B - 1C, as it is possible that protective layer 144a1 can be used as a mask; see rejection under section 112 above).
	Regarding claim 11, Kuo et al. teaches the light-emitting diode has a diameter of 100 micrometers or less (see Paragraph 0035, 1 - 100 micrometers).
	Regarding claim 14, Kuo et al. teaches a micro LED display device, comprising (Figure 3): an optical structure 150 configured to increase an amount of light emitted from a light- emitting element 130; and a bank 142a1 coupled with the optical structure.
	Regarding claim 15, Kuo et al. teaches that the optical structure 150 comprises an optical layer configured to reflect light (Paragraph 0043) emitted from the light-emitting element 130 toward the bank 142a1 and a protective layer 144a1 configured to form a shape of a side surface of the bank 142a1.
	Regarding claim 16, Kuo et al. teaches that the bank comprises a material that absorbs light (Paragraph 0039).
Regarding claim 17, Kuo et al. teaches that the optical structure 150 comprises an optical layer having a reflectance of 90% or higher (Paragraph 0043, where at least silver meets this feature).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 - 6 and 12 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2017/0133357) in view of Higginson et al. (US 2014/0027709).
Regarding claim 4, Kuo et al. does not teach a planarization layer surrounding the light-emitting diode, wherein the bank is disposed on the planarization layer.  Higginson et al. shows (Figure 10) that a planarization layer 112/108 surrounds a light-emitting diode 400, wherein a bank 124 is disposed on the planarization layer 112/108 (see also Paragraph 0051 regarding 108).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo et al. by including a planarization layer surrounding the light-emitting diode, wherein the bank is disposed on the planarization layer in the manner taught by Higginson et al. since doing so may protect lower electrical devices and also the light-emitting diode during bank formation.
Regarding claim 5, Kuo et al. teaches a thin-film transistor (in substrate 110, Paragraph 0035), but does not teach a second planarization layer on the first planarization layer.  Higginson et al. teaches that a second planarization layer 112 is on the first planarization layer 108.  It 
Regarding claim 6, Kuo et al. does not teach that the thin-film transistor is connected to the light-emitting diode through a contact hole of the first planarization layer and the second planarization layer.  Higginson et al. teaches that a thin-film transistor (in 100) is connected to a light-emitting diode 400 through a contact hole of the first planarization layer 108 and the second planarization layer 112 (contact made by 102/104).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a contact hole of the first planarization layer and the second planarization to make contact between the thin-film transistor and light-emitting diode of Kuo et al. in the manner taught by Higginson et al. since doing so would allow the light-emitting diode to function.
Regarding claim 12, Kuo et al. does not teach a reflective layer disposed under the light-emitting diode.  Higginson et al. teaches a reflective layer 102 disposed under a light-emitting diode 400 and configured to reflect light emitted from the light- emitting diode 400 toward an image display side of a display device (see Paragraph 0048 for reflective).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuo et al. by including a reflective layer disposed under the light-emitting diode in the manner taught by Higginson et al. since doing so would increase light output.
Regarding claim 13, Kuo et al. teaches that the optical structure includes a first portion on an upper surface of the bank (150 on side of 144a1 is on the upper surface of 142a1), a second portion on the side surface of the bank (150 directly on side of 142a1), and a third portion (opposing side to second portion).  Kuo et al. does not teach a connection electrode electrically connected to the LED, wherein at least a portion of the bank is disposed on the connection electrode, and the optical structure includes a third portion on the connection electrode.  Kuo et al. shows that connection to the LED 130 occurs on the bottom.  Higginson et al. shows that connection to an LED 400 occurs through the bottom and the top through a connection electrode 114 electrically connected to the LED 400, wherein at least a portion of a bank is disposed on the connection electrode 114.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo et al. such that there is a connection electrode at the top in the manner taught by Higginson et al. since doing so may prevent unwanted electrical short circuit at the LED.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo et al. by including the bank on the connection electrode in the manner taught by Higginson et al. since doing so allows one to affect light in the image viewing direction.  These modifications provide that a third portion of the optical structure is on the connection electrode (no direct contact is claimed).

Claims 1, 4 - 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2018/0122836) in view of Kuo et al. (US 2017/0133357).
Regarding claim 1, Kang et al. teaches a display device, comprising (Figure 11): a light-emitting diode (LED) 300 disposed in each of a plurality of pixels; a bank 180 configured to 
	Regarding claim 4, Kang et al. further teaches a planarization layer 110/140 surrounding the light-emitting diode 300, wherein the bank 180 is disposed on the planarization layer 110/140.
Regarding claim 5, Kang et al. teaches that the planarization layer 110/140 comprises a first planarization layer 110 on a thin-film transistor T2 and a second planarization layer 140 on the first planarization layer 110.
	Regarding claim 6, Kang et al. teaches that the thin-film transistor T2 is connected to the light-emitting diode 300 through a contact hole of the first planarization layer 110 and the second planarization layer 140.
	Regarding claim 12, Kang et al. further teaches a reflective layer 101 disposed under the light-emitting diode 300 and configured to reflect light emitted from the light- emitting diode 300 toward an image display side of the display device.
	
Conclusion
Lee et al. (US 2018/0158987) teaches an LED/tft configuration similar to that of Applicant.  Kamura et al. (US 2016/0372528) teaches that opaque banks 13 can have a reflective coating 10 (see Figure 11B).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHED AHMED/Primary Examiner, Art Unit 2813